BY THE COURT
The issue involved is solely as to whether or not the defendant as such official, is required to make collection of special assessments in connection with the collection of state and county taxes.
The sections of the General Code of interest in this connection are 3812 to 3911, inclusive, and 3905, 3906, 3892, but which it is not necessary to repeat for the reason that the above sections have been before the courts so that their meaning is well established, as in Makley v. Whitmore, 61 O. S. 587.
And to the same effect it is held in a later case of Central R. R. Company, et al., v. The City of Bellaire, 67 O. S., 297.
However, the issue in the present .case must be determined by a construction of 3892 GC, as amended in 112 Ohio Laws, page 61.
Therefore, it becomes clear that it is the statutory duty pf the county treasurer to collect such special assessments with the state and county taxes, and the above statute is so clear that any construction is unnecessary. Therefore, a peremptory writ is allowed as prayed for.